UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: June 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 0-21816 INFINITE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-1490422 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 80 Office Park Way Pittsford, New York 14534 (Address of principal executive offices) (Registrant's telephone number) (585) 385-0610 60 Office Park Way Pittsford, New York 14534 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. There were 25,961,883 shares of the issuer’s common stock, par value $.001 per share, outstanding as of August 14, 2014. Infinite Group, Inc. Quarterly Report on Form 10-Q For the Period Ended June 30, 2014 Table of Contents PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Balance Sheets – June 30, 2014 (Unaudited) and December 31, 2013 2 Statements of Operations (Unaudited) for the three and six months ended June 30, 2014 and 2013 3 Statements of Cash Flows (Unaudited) for the six months ended June 30, 2014 and 2013 4 Notes to Financial Statements – (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 6. Exhibits 13 SIGNATURES 13 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” regarding the plans and objectives of management for future operations and market trends and expectations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved.We undertake no obligation to revise or update publicly any forward-looking statements for any reason.The terms “we”, “our”, “us”, or any derivative thereof, as used herein refer to Infinite Group, Inc., a Delaware corporation. 1 PART I FINANCIAL INFORMATION Item 1.Financial Statements INFINITE GROUP, INC. Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of allowances of $70,000 Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in equity securities Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities: Accounts payable $ $ Accrued payroll Accrued interest payable Accrued retirement Accrued expenses-other Current maturities of notes payable - banks and other Notes payable Notes payable-related parties Total current liabilities Long-term obligations: Notes payable: Banks and other Related parties Total liabilities Commitments and contingencies 0 0 Stockholders’ deficiency: Common stock, $.001 par value, 60,000,000 shares authorized; 25,961,883 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See notes to unaudited financial statements. 2 INFINITE GROUP, INC. Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Sales $ Cost of sales Gross profit Costs and expenses: General and administrative Selling Total costs and expenses Operating (loss) income ) ) 195,975 Loss on equity investment ) Interest expense: Related parties ) Other ) Total interest expense ) Net (loss) income $ ) $ $ ) $ Net (loss) income per share – basic and diluted $ ) $ $ ) $ Weighted average shares outstanding: Basic Diluted See notes to unaudited financial statements. 3 INFINITE GROUP, INC. Statements of Cash Flows (Unaudited) Six Months Ended June 30, Operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided (used) by operating activities: Stock based compensation Depreciation Loss on equity investment Decrease (increase) in assets: Accounts receivable ) Other assets ) Increase (decrease) in liabilities: Accounts payable Accrued expenses ) Accrued retirement ) Net cash provided (used) by operating activities ) Investing activities: Purchases of property and equipment ) ) Net cash used by investing activities ) ) Financing activities: Repayments of notes payable-banks and other ) ) Repayment of note payable-related parties 0 ) Net cash used by financing activities ) ) Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ Supplemental disclosure: Cash paid for: Interest $ $ Income taxes $
